Citation Nr: 1726191	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disorder, to include as secondary to service-connected residuals of left fifth metatarsal fracture. 

2.  Entitlement to service connection for left ankle disorder, to include as secondary to service-connected residuals of left fifth metatarsal fracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1966 to January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a hearing held before the Board sitting in St. Petersburg, Florida. 

These matters were previously remanded by the Board in February 2016 in order to afford the Veteran medical examinations for his claimed disorders.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary prior to final adjudication of the Veteran's claims for service connection for right knee disorder and left ankle disorder, both to include as secondary to service-connected residuals of left fifth metatarsal fracture. 

VA knee and lower leg examinations were requested in September 2016.  An October 2016 notice letter from the RO notified the Veteran that it had requested that a local VA facility schedule him for a VA examination in connection with the claims.  The letter advised that the facility would notify him of the date, time, and place of the examination and of the consequences for a failure to report for a scheduled VA examination without good cause.  An October 2016 VA medical record states that the Veteran failed to report for an examination in October 6, 2016.  

In the October 2016 Supplemental Statement of the Case (SSOC), the AOJ continued the denials of service connection for right knee disorder, to include as secondary to service-connected residuals of left fifth metatarsal fracture, and left ankle disorder, to include as secondary to service-connected residuals of left fifth metatarsal fracture based, in part, on the Veteran's failure to report for the scheduled VA examination. 

Although there is a copy of the examination inquiry in the claims file, there is no copy of the examination notice that was sent to the Veteran.  Thus, it is simply unclear whether the Veteran was properly notified of the scheduled VA audiology examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations). 

The Board is aware of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655 (a), (b).  However, based on the above, in consideration of Kyhn, and in an effort to ensure that all reasonable attempts to schedule and notify the Veteran of his scheduled VA examination, a remand is necessary to afford the Veteran another opportunity to appear for the requested VA examination which is necessary to determine the nature and etiology of his claimed right knee disorder, to include as secondary to service-connected residuals of left fifth metatarsal fracture, and left ankle disorder, to include as secondary to service-connected residuals of left fifth metatarsal fracture.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2.  Update the claims folder with the Veteran's VA treatment records from VA medical facilities. 

3.  After the above development has been completed to the extent possible, arrange for the Veteran to undergo a VA orthopedic examination with an appropriate medical professional in order obtain a medical opinion on the nature and etiology of the Veteran's claimed right knee and left ankle disorders.  It is imperative that the Veteran and his representative be given appropriate notice of the scheduled examination and documentation of this must be placed in the claims file.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner should indicate receipt and review in any report generated.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail.

Based on a review of the claims folder and the evidence from clinical evaluation, the examiner should identify the nature of any current right knee disorder and left ankle disorder, and then provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed right knee disorder and/or left ankle disorder is proximately caused or aggravated by his service-connected residuals of left fifth metatarsal fracture.  The examiner should consider the Veteran's assertion that his left foot disability causes him to have an abnormal gait, which has led to his current right knee and left ankle problems.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the Veteran's current right knee disorder and/or left ankle disorder is aggravated by his service-connected disability, the examiner should report the baseline level of severity prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left foot disability.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representatives must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




